        Case 4:20-cv-00062-BMM Document 2 Filed 07/20/20 Page 1 of 8



Raphael Graybill
Chief Legal Counsel
Rylee Sommers-Flanagan
Deputy Legal Counsel
Office of Governor Steve Bullock
P.O. Box 200801
Helena, MT 59620-0801
ph: (406) 444-3179; (406) 444-4930
raphael.graybill@mt.gov
rylee.sommers-flanagan@mt.gov

Attorneys for Plaintiffs Steve Bullock and
Montana Department of Natural Resources and Conservation

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 STEVE BULLOCK, in his official                  Case No.: CV-20-62-GF-BMM
 capacity as Governor of Montana;
 MONTANA DEPARTMENT OF
 NATURAL RESOURCES AND
 CONSERVATION,
                              Plaintiffs,
                   vs.                        SUMMONS IN A CIVIL ACTION

 BUREAU OF LAND MANAGEMENT;
 WILLIAM PENDLEY, in his official
 capacity as the person exercising the
 authority of the Director of the Bureau of
 Land Management; UNITED STATES
 DEPARTMENT OF THE INTERIOR;
 DAVID BERNHARDT, in his official
 capacity as Secretary of the Department
 of the Interior,

                              Defendants.




                                         1
           Case 4:20-cv-00062-BMM Document 2 Filed 07/20/20 Page 2 of 8



TO: David Bernhardt, 1849 C St. NW, Washington, DC 20240

         A lawsuit has been filed against you.

         Within 60 days you must serve on the Plaintiff an answer to the attached

complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The

answer or motion must be served on the Plaintiffs’ attorney, whose names and

addresses are:

Raphael Graybill
Chief Legal Counsel
Office of the Governor
PO Box 200801
Helena, MT 59620-0801

Rylee Sommers-Flanagan
Deputy Legal Counsel
Office of Governor Steve Bullock
P.O. Box 200801
Helena, MT 59620-0801

Deepak Gupta (Motion for Pro Hac Vice pending)
Gupta Wessler PLLC
1900 L Street, NW, Suite 312
Washington, DC 20036


         If you fail to respond, judgment by default will be entered against you for

the relief demanded in the Complaint. You also must file your answer or motion with the

court.

Dated:          July 20, 2020                      __________________________
                                                    Deputy Clerk of Court




                                               2
        Case 4:20-cv-00062-BMM Document 2 Filed 07/20/20 Page 3 of 8



Raphael Graybill
Chief Legal Counsel
Rylee Sommers-Flanagan
Deputy Legal Counsel
Office of Governor Steve Bullock
P.O. Box 200801
Helena, MT 59620-0801
ph: (406) 444-3179; (406) 444-4930
raphael.graybill@mt.gov
rylee.sommers-flanagan@mt.gov

Attorneys for Plaintiffs Steve Bullock and
Montana Department of Natural Resources and Conservation

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 STEVE BULLOCK, in his official                  Case No.: CV-20-62-GF-BMM
 capacity as Governor of Montana;
 MONTANA DEPARTMENT OF
 NATURAL RESOURCES AND
 CONSERVATION,
                              Plaintiffs,
                   vs.                        SUMMONS IN A CIVIL ACTION

 BUREAU OF LAND MANAGEMENT;
 WILLIAM PENDLEY, in his official
 capacity as the person exercising the
 authority of the Director of the Bureau of
 Land Management; UNITED STATES
 DEPARTMENT OF THE INTERIOR;
 DAVID BERNHARDT, in his official
 capacity as Secretary of the Department
 of the Interior,

                              Defendants.




                                         1
         Case 4:20-cv-00062-BMM Document 2 Filed 07/20/20 Page 4 of 8



TO: Bureau of Land Management,
    1849 C St. NW, Rm. 5665
    Washington, DC 20240

      A lawsuit has been filed against you.

      Within 60 days you must serve on the Plaintiff an answer to the attached

complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The

answer or motion must be served on the Plaintiffs’ attorney, whose names and

addresses are:

Raphael Graybill
Chief Legal Counsel
Office of the Governor
PO Box 200801
Helena, MT 59620-0801

Rylee Sommers-Flanagan
Deputy Legal Counsel
Office of Governor Steve Bullock
P.O. Box 200801
Helena, MT 59620-0801

Deepak Gupta (Motion for Pro Hac Vice pending)
Gupta Wessler PLLC
1900 L Street, NW, Suite 312
Washington, DC 20036

      If you fail to respond, judgment by default will be entered against you for

the relief demanded in the Complaint. You also must file your answer or motion

with the court.

Dated:       July 20, 2020                    __________________________
                                              Deputy Clerk of Court


                                         2
        Case 4:20-cv-00062-BMM Document 2 Filed 07/20/20 Page 5 of 8



Raphael Graybill
Chief Legal Counsel
Rylee Sommers-Flanagan
Deputy Legal Counsel
Office of Governor Steve Bullock
P.O. Box 200801
Helena, MT 59620-0801
ph: (406) 444-3179; (406) 444-4930
raphael.graybill@mt.gov
rylee.sommers-flanagan@mt.gov

Attorneys for Plaintiffs Steve Bullock and
Montana Department of Natural Resources and Conservation

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 STEVE BULLOCK, in his official                  Case No.: CV-20-62-GF-BMM
 capacity as Governor of Montana;
 MONTANA DEPARTMENT OF
 NATURAL RESOURCES AND
 CONSERVATION,
                              Plaintiffs,
                   vs.                        SUMMONS IN A CIVIL ACTION

 BUREAU OF LAND MANAGEMENT;
 WILLIAM PENDLEY, in his official
 capacity as the person exercising the
 authority of the Director of the Bureau of
 Land Management; UNITED STATES
 DEPARTMENT OF THE INTERIOR;
 DAVID BERNHARDT, in his official
 capacity as Secretary of the Department
 of the Interior,

                              Defendants.




                                         1
           Case 4:20-cv-00062-BMM Document 2 Filed 07/20/20 Page 6 of 8



TO: United States Department of the Interior,
    1849 C St. NW, Washington, DC 20240

         A lawsuit has been filed against you.

         Within 60 days you must serve on the Plaintiff an answer to the attached

complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The

answer or motion must be served on the Plaintiffs’ attorney, whose names and

addresses are:

Raphael Graybill
Chief Legal Counsel
Office of the Governor
PO Box 200801
Helena, MT 59620-0801

Rylee Sommers-Flanagan
Deputy Legal Counsel
Office of Governor Steve Bullock
P.O. Box 200801
Helena, MT 59620-0801

Deepak Gupta (Motion for Pro Hac Vice pending)
Gupta Wessler PLLC
1900 L Street, NW, Suite 312
Washington, DC 20036


         If you fail to respond, judgment by default will be entered against you for

the relief demanded in the Complaint. You also must file your answer or motion with the

court.

Dated:           July 20, 2020                     __________________________
                                                    Deputy Clerk of Court



                                               2
        Case 4:20-cv-00062-BMM Document 2 Filed 07/20/20 Page 7 of 8



Raphael Graybill
Chief Legal Counsel
Rylee Sommers-Flanagan
Deputy Legal Counsel
Office of Governor Steve Bullock
P.O. Box 200801
Helena, MT 59620-0801
ph: (406) 444-3179; (406) 444-4930
raphael.graybill@mt.gov
rylee.sommers-flanagan@mt.gov

Attorneys for Plaintiffs Steve Bullock and
Montana Department of Natural Resources and Conservation

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 STEVE BULLOCK, in his official                  Case No.:   CV-20-62-GF-BMM
 capacity as Governor of Montana;
 MONTANA DEPARTMENT OF
 NATURAL RESOURCES AND
 CONSERVATION,
                              Plaintiffs,
                   vs.                        SUMMONS IN A CIVIL ACTION

 BUREAU OF LAND MANAGEMENT;
 WILLIAM PENDLEY, in his official
 capacity as the person exercising the
 authority of the Director of the Bureau of
 Land Management; UNITED STATES
 DEPARTMENT OF THE INTERIOR;
 DAVID BERNHARDT, in his official
 capacity as Secretary of the Department
 of the Interior,

                              Defendants.




                                         1
           Case 4:20-cv-00062-BMM Document 2 Filed 07/20/20 Page 8 of 8



TO: William Pendley, 1849 C St. NW, Washington, DC 20240

         A lawsuit has been filed against you.

         Within 60 days you must serve on the Plaintiff an answer to the attached

complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The

answer or motion must be served on the Plaintiffs’ attorney, whose names and

addresses are:

Raphael Graybill
Chief Legal Counsel
Office of the Governor
PO Box 200801
Helena, MT 59620-0801

Rylee Sommers-Flanagan
Deputy Legal Counsel
Office of Governor Steve Bullock
P.O. Box 200801
Helena, MT 59620-0801

Deepak Gupta (Motion for Pro Hac Vice pending)
Gupta Wessler PLLC
1900 L Street, NW, Suite 312
Washington, DC 20036


         If you fail to respond, judgment by default will be entered against you for

the relief demanded in the Complaint. You also must file your answer or motion with the

court.

Dated:          July 20, 2020                      __________________________
                                                   Deputy Clerk of Court




                                               2
